DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed 06 January 2021 has been received and entered.  Claims 1-37 have been canceled and claims 44-47 have been added.  Claims 38-47 are currently pending and under consideration in the instant Office action.

Election/Restrictions
Applicant’s election of Group II directed to methods of decreasing weight or glucose by administration of an antibody in the reply filed on 06 January 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The disclosure is objected to because of the following informalities:
At page 5, paragraph [0020] and page 53, paragraph [0174] – reference to an amino acid sequence with no Sequence identifier.  See 37 CFR 1.821(a)-(c) which requires that any amino acid sequence of 4 or more amino acids be included in the Sequence Listing and  37 CFR 1.821(d) which requires that where the description or claims of a patent application discuss a sequence that is set forth in the “Sequence Listing”, reference must be made to the sequence by use of the sequence identifier, preceded by “SEQ ID NO:”.
It is also noted that the figure description in paragraph [0020] refers to color but the figures are not in color which is confusing.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 38-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 38 and 41 depend from claim 30 which is canceled.  Claims 39-40 and 42-47 ultimately depend on claims 38 and 41.  Because the subject matter of claim 30 is canceled, the metes and bounds of the claims is unclear and indefinite.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 38-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The methods of claims 38-47 are directed to methods of decreasing weight in an individual or decreasing the level of glucose in the blood of an individual by administering a therapeutically effective amount of an isolated antibody or antigen-binding fragment thereof.  However, such methods would require the administration of an antibody that neutralize the activity of asprosin or at least inhibit the activity of asprosin.  The instant specification fails to provide an adequate written description of such antibodies as no antibodies are disclosed and only generic methods are provided for generating antibodies.
The specification at pages 19-26 provide disclosure of how to generate a monoclonal antibody as well as humanized antibodies, human antibodies, bispecific antibodies and heteroconjugate antibodies.  The specification appears to be in possession of a mouse monoclonal antibody that “detects Fibrillin-1 Cterminus” based on paragraph [0035] of the specification.  However, the specification fails to disclose any functionality of this mouse monoclonal antibody.  While the claims recite the use of antibodies in the claimed methods, the methods would necessarily require that the antibody be a neutralizing antibody or one that inhibits the activity of asprosin.  Claim 45 additionally claims wherein the antibody is a human antibody – there is no disclosure or written description of a human antibody.  The claims require administration of an antibody which was not described in the specification in such a way as to reasonably 
There is no structure function relationship between an antibody and its ligand that conveys that the antibody would necessarily be inhibitory or neutralizing.  Depending on which epitope the antibody binds will determine if the antibody is inhibitory or not.  The disclosure of the ligand without more does not provide an adequate written description of an antibody which is inhibitory or neutralizing which would be a required function for the antibody to be useful in the claimed methods.  Because the function of asprosin was not known at the time of the instant invention, such functionality was not disclosed for the antibodies which would have been available in the prior art at the time of the instant invention.  Furthermore, the instant specification does not disclose if the mouse antibodies used in the specification have the functionality required for the claimed methods because Example 3 at page 53of the specification in prophetic and the biological effects of administering an antibody to asprosin were not disclosed, merely speculated.  Paragraph [0180] makes clear that such studies have not been performed.
Therefore, the claims require administration of an antibody which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.

Claims 38-40 and 44-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a 
Claim 38 is directed to a method of decreasing weight in an individual by administering a therapeutically effective amount of an isolated antibody or antigen-binding fragment thereof.  As pointed out above, the specification does not disclose antibodies with the required functionality to perform the necessary activity for being useful in the claimed methods.  Additionally, even if such antibodies were disclosed (neutralizing in function), the specification does not enable the claimed methods because there is no reasonable correlation between inhibition of asprosin and the outcome of decreasing weight in an individual.  
Asprosin is a protein which stimulates appetite and also stimulates glucose secretion from the liver.  The experiments which are presented in the instant application were performed in mice and no results are provided for asprosin inhibition in humans.  The art area of weight control is such that one of ordinary skill in the art would not expect that administration of an antibody to asprosin would be effective for reducing weight in all individuals, including humans.  Weight and appetite control is a multi-factorial process in which the body regulates energy balance (see Korner et al. and the Science article cited).  This “control” is governed not only by the body’s requirement to regulate energy, but also by an individual’s own personal desire to eat.  Obesity is a condition that is not only physiological (disease related, genetically related, etc.) but is also a psychological condition.  A person who is depressed may eat more and thereby, gain weight to the point of being obese.  One of ordinary skill in the art would not conclude that administration of an antibody that inhibits asprosin would be effective for 
While asprosin has been shown to increase glucose secretion and inhibition of asprosin may reasonably be expected to reduce blood glucose levels, this would not be predictive of reducing weight in a subject because weight regulation is a complex and multi-factorial process and the role of asprosin in glucose regulation is but one of many inputs in the control of body weight.  Lutz et al. describe various animal models which are used in obesity research.  As can be seen by this review, numerous factors affect obesity including factors such as NPY, serotonin, bombesin, 11-beta-hydroxysteroid dehydrogenase type 1, neuronal insulin receptors, melanin concentrating hormone, corticotrophin releasing hormone and leptin just to name a few.  Genetic mutations can also influence obesity models.  However, no one animal model is predictive of human obesity and weight regulation because the conditions created in the rodents are very different from the real problems that humans are facing.  Kanasaki et al. point out a page 6 that while leptin-deficient rodents have been used in many obesity-associated studies, letin/leptin receptor mutations are rare in humans.  Kanasaki et al. also point out that the “main difference between experimental animal models and human obesity 

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891.  The examiner can normally be reached on M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Christine J Saoud/Primary Examiner, Art Unit 1647